Opinion issued January 24, 2008












In The
Court of Appeals
For The
First District of Texas


____________

NO. 01-06-00808-CR
____________

THE STATE OF TEXAS, Appellant

V.

GREGORY ROCIO, Appellee



On Appeal from the 387th Judicial District Court
Fort Bend County, Texas
Trial Court Cause No. 43466 



MEMORANDUM  OPINION
 The State of Texas has filed a motion to dismiss the above-referenced appeal. 
The motion complies with the Texas Rules of Appellate Procedure.  See Tex. R. App.
P. 42.2(a).
	We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
	We direct the clerk of this Court to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).